Order unanimously modified on the law and defendant’s cross motion granted and as modified affirmed with costs to defendant Amherst Construction, Inc., in accordance with the following memorandum: Special Term properly denied plaintiff’s application to vacate the arbitration proceeding (see, Sherrill v Grayco Bldrs., 64 NY2d 261, 273-274; Faberge Inti, v Di Pino, 109 AD2d 235, 239). To effect an orderly process, however, plaintiff’s action against the multiple defendants should be stayed until completion of the arbitration (see, Carthage Cent. School Dist. No. 1 v Reddick & Sons, 79 AD2d 883, 884). (Appeals from order of Supreme Court, Erie County, Flaherty, J. — arbitration.) Present — Dillon, P. J., Callahan, Denman, Green and Pine, JJ.